CROW, J.
Epitomized Opinion
An information supported by affidavit was filed by a prosecuting attorney against Ritzier et al for violating 13049 GC in regard to moving picture exhibitions. This information was filed with the Probate Court. The defendants claimed that this, court had no jurisdiction over the prosecution aiw therefore could not try the same. As the Probad Court held for the defendants, plaintiff prosecuted error. In reversing the judgment, the Court of Appeals held:
1: A violation of 13049 GC. may be prosecuted by information in the Probate Court, the term “complaint” contained in said section being generic, and inclusive of the word “Information.”
2. The affidavit required by 13443 GC. may be made by the prosecuting attorney who files the information, there being no disqualification of such officer in that respect, either by statutory provision or other public policy.